Citation Nr: 1044823	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to November 2001 
and from January 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

Throughout the appeals period, the Veteran's lumbosacral strain 
has been manifested by reports of pain and some painful 
limitation of motion.  There is no evidence of limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or less, 
limitation of the combined range of motion of the thoracolumbar 
spine to 120 degrees or less or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 4.71a, 
Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2007, as to the issue of service connection 
for a low back disability.

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Moreover, in a letter dated in October 2008, the RO provided the 
Veteran with additional notice as to the rating criteria that are 
pertinent to his claim for a higher rating.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the severity of 
his back disability.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Evaluation of Lumbosacral Strain

Service connection for lumbosacral strain was granted in the 
February 2008 rating decision on appeal, with an initial 
noncompensable rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5237 from August 2007.  The Veteran 
disagreed with the initial rating.  A May 2009 rating decision 
increased the initial rating to 10 percent, also from August 
2007; the Veteran continues to seek a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling, and pain on movement.  38 C.F.R. § 4.45.

Disabilities of the spine are rated under the general rating 
formula for diseases and injuries of the spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the formula 
for rating intervertebral disc syndrome based on incapacitating 
episodes).  Ratings under the general rating formula for diseases 
and injuries of the spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the general rating formula for diseases and injuries of the 
spine, a 10 percent rating is warranted where the evidence 
reveals forward flexion of the thoracolumbar spine greater than 
60 degrees, but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235; or, there is muscle spasm, 
guarding; or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43, Note (2).

Under the general spine rating formula, the Veteran will only be 
entitled to an increased 20 percent rating for his service-
connected lumbosacral strain if it is manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, if the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or if 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  A 40 percent rating will be assigned if 
forward flexion of the thoracolumbar spine is 30 degrees or less 
or there is favorable ankylosis of the entire thoracolumbar 
spine.  (Ankylosis is defined as immobility and consolidation of 
a joint due to disease, injury, or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)

On VA examination in December 2007, the Veteran reported low back 
pain rated as three or four out of ten.  He denied radicular 
symptoms or flare-ups.  The Veteran stated that standing was 
limited to one hour and lifting to 20 pounds.  He was able to 
walk without limitations and could run a mile.  He had missed one 
or two days of work per year due to back pain and had not had any 
incapacitating episodes.  On examination, gait was normal and 
there was no tenderness to palpation over the spine or the 
paraspinous muscles.  There was no abnormal curvature of the 
spine.  Ranges of motion were described as entirely normal, with 
flexion noted from zero to 90 degrees; extension, zero to 30 
degrees; lateral flexion, zero to 30 degrees bilaterally; and 
lateral rotation, zero to 30 degrees bilaterally.  Discomfort 
occurred at maximum extension; repetitive range of motion testing 
increased the discomfort with full extension only.  Range of 
motion was not limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Reflexes were 2+ and equal 
at the patella and Achilles' bilaterally.  Motor and sensory 
examinations were normal as were lumbosacral spine X-rays.  The 
impression was lumbosacral strain.  The examiner noted that 
employability was not limited by this problem.

On VA examination in April 2009, the Veteran reported that his 
back pain does flare up and increases with any repetitive 
activity.  He reported having to change positions frequently and 
rest.  He could eat, bathe, groom, toilet, dress, and do all 
activities around the house.  He could only pull weeds for half 
an hour before the repetitive pulling motion increased his pain.  
He could walk without problems; while walking increased his back 
pain, he was able to continue to walk through the pain.  He 
denied weakness, numbness, tingling, tremors, or radiation of 
pain into the legs.  He had no bowel or bladder dysfunction.  The 
Veteran worked in a desk position for a conference controller; he 
worked 40 hours per week and had missed no time.  He had had no 
incapacitating episodes.  He reported a general ache in his 
lumbar spine area.  He denied having had muscle spasms or 
emergency room visits since service.  On examination, the Veteran 
could rise up on his toes and rock back on his heels.  He had 2+ 
reflexes at the knees and Achilles, downgoing toes, and no 
clonus.  He had 5/5 strength in the entire lower extremities 
without deficits.  Sensation was intact from hip to toe, and 
there was negative straight leg raising test.  There was mild 
tenderness to palpation about the lower lumbar spine.  Ranges of 
motion were:  flexion, 80 degrees, with complaints of mild pain 
after 60 degrees; extension, 30 degrees, with pain at the 
terminal extension; lateral flexion, 20 degrees bilaterally with 
no pain; and lateral rotation, 70 degrees combined, with no pain.  
X-rays were negative.  The assessment was chronic lumbar spine 
strain.  The examiner stated that he would expect the Veteran to 
lose between zero and five degrees of his overall range of 
motion, strength, coordination, and endurance from his back pain.  
Repetitive use would also cause a loss of five degrees of forward 
flexion.  

There is no support for an initial disability rating in excess of 
10 percent for the Veteran's service-connected lumbosacral strain 
under Diagnostic Code 5237 at any time during the appeals period.  
The VA examinations of record show that the Veteran's lumbosacral 
strain does not warrant an increase in rating based on limitation 
of motion, and there is no noted ankylosis.  Specifically, 
forward flexion has not been shown to be greater than 30 degrees 
but not greater than 60 degrees.  

The combined range of motion of the thoracolumbar spine on 
examination in December 2007 was 240 degrees and on examination 
in April 2009 it was 220 degrees.  In addition, the examination 
reports show that the Veteran does not have muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour.  Thus, based on the aforementioned evidence, the 
Board finds that the Veteran has not met the schedular 
requirements for an initial 20 percent disability evaluation 
under Diagnostic Code 5237.  Furthermore, the Veteran has not 
been diagnosed with degenerative disc disease, therefore a 
discussion of an initial evaluation rating increase under 
Diagnostic Code 5243 (pertaining to intervertebral disc syndrome) 
is not necessary.

Although the Veteran has shown pain on extremes of range of 
motion, the Board finds that the effects of pain reasonably shown 
to be due to the Veteran's service-connected lumbosacral strain 
are, however, already contemplated by the assigned rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Moreover, there is no 
objective evidence of further dysfunction in the form of atrophy, 
fatigability, weakness, or incoordination.  While the most recent 
VA examiner commented that there was up to five degrees of 
additional loss of motion after repetitive motion testing or due 
to pain, even taking that additional loss of motion into account 
the Veteran does not approach the limitation of motion required 
for a higher rating.  Thus, based upon the evidence of record, 
there is no indication that pain due to the Veteran's back 
disability causes functional loss greater than that contemplated 
by the 10 percent evaluation assigned effective August 2007.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar spine 
is not limited to 60 degrees or less, limitation of the combined 
range of motion of the thoracolumbar spine to 120 degrees or less 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, a rating in excess of 
10 percent is not warranted for his service-connected lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  This is true 
throughout the rating period.  Fenderson, supra.

The preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not establish that the rating criteria are 
inadequate for rating the Veteran's lumbosacral strain.  The 
Veteran's disability is manifested by pain and limitation of 
motion.  The rating criteria contemplate these impairments; 
hence, referral for consideration of an extraschedular rating is 
not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

An initial disability evaluation in excess of 10 percent for 
lumbosacral strain is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


